Citation Nr: 0703240	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-23 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for myelogenous leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  


REMAND

The veteran seeks service connection for myelogenous leukemia 
and claims that it is directly related to his service in 
Vietnam.  To establish direct service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  In other words, entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  Under 38 C.F.R. § 3.303(d), 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Leukemia is identified as a chronic 
disease subject to presumptive service connection under 38 
C.F.R. § 3.309(a).
Additionally, presumptive service connection may be granted 
under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) for certain disorders associated with in service 
herbicide agent exposure.  However, the Secretary has stated 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).

This appeal is not ready for appellate review and further 
development is necessary.  The veteran has a current 
diagnosis of acute myelogenous leukemia, most recently 
documented in a January 2003 treatment note from Coastal 
Hematology and Oncology.  The hearing, the veteran testified 
there are outstanding treatment records from the VA Clinic in 
West Palm Beach, Florida, the private physician who performed 
his bone marrow transplant, and the Moffitt Cancer Center in 
Tampa, Florida.  Significantly, at the hearing the veteran 
further stated that his physician at the VA Clinic in West 
Palm Beach positively linked his current condition with his 
active service.  These records must be obtained in order to 
make a decision in this matter.  

The Board acknowledges that throughout the claims file and 
hearing testimony, it is clear the veteran strongly believes 
there is a positive association between his form of leukemia 
and his herbicide exposure in Vietnam.  The veteran has also 
submitted medical literature in support of this position.  
Additionally, the veteran contends that although he does not 
have chronic lymphocytic leukemia, thus entitling him to 
presumptive service connection under 38 C.F.R. 3.309(e), his 
form of leukemia is nearly identical with the only difference 
being that his form is more severe.  He further argues there 
is internal inconsistency in the regulations because 38 
C.F.R. § 3.307(b) states that "leukemia will be accepted as 
a chronic disease whether diagnosed as acute or chronic," 
suggesting the broad interpretation that leukemia generally 
may be considered for presumptive service connection, even 
though 38 C.F.R. § 3.309(e) specifically lists only chronic 
lymphocytic leukemia as such a presumptive disease.  

The veteran's arguments further illustrate the necessity for 
a remand.  Objective medical evidence is needed to determine 
a possible relationship between the veteran's leukemia and 
service to properly evaluate his claim.  In addition to the 
missing medical records that are needed as described above, a 
VA examination is required in order to determine the nature 
and etiology of his disability. 

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  If, upon receipt of the objective medical 
evidence testified to at the hearing, there is evidence in 
support of a nexus, a VA examination may be necessary in 
order to properly decide the claim.

It the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, see Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), and the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Although at the 
hearing the veteran contends he is a chemist, there is no 
objective evidence in the record that he has any relevant 
medical training making him competent to provide a medical 
nexus required in this case.  Further, the articles submitted 
by the veteran in support of his position appear to support 
that there is a positive relationship between leukemia and 
exposure to a particular herbicide, but the Court has held 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

Finally, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice and assistance requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to the evaluation and 
effective date that could be assigned in a service connection 
claim.  Notice needs to be provided to the veteran in this 
regard. 

For all of the above reasons, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. VA will notify the veteran if further action is required 
on his part.  The following actions are required:

1.  Obtain and associate with the claims 
file all records from VAMC West Palm 
Beach, Florida.  Ask the veteran if he 
has received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records, to include records 
from all treatment provided by the 
physician who performed his bone marrow 
transplant, the Moffitt Cancer Center, 
and any other private treatment he has 
received since discharge related to this 
claim.  Thereafter, the RO should attempt 
to obtain those records.  Do not 
associate duplicate records with the 
file.

3.  Once the record in this case has been 
assembled, afford the veteran's file a 
review by an appropriate VA examiner to 
determine whether there is a nexus 
between the veteran's diagnosed leukemia 
and service, or to his service in Vietnam 
and presumed exposure to herbicides.  If 
deemed necessary by the examiner, arrange 
a VA examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's leukemia had its onset 
during service or exposure to herbicides 
in service or is in any other way 
causally related to his active service

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved are 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

4.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


